DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 9 is objected to because of the following informalities:
In the preamble of claim 6, “The autonomous travel device according to 4 Claim 1, further comprising:” should be “The autonomous travel device according to [[4]] Claim 1, further comprising:”
In claim 9 “wherein the line is formed of a magnetic tape attached on the travel route, and the widened portion is another magnetic tape attached so as to cross the magnetic tape” should be “wherein the line is formed of a first magnetic tape attached on the travel route, and the widened portion is a second magnetic tape attached so as to cross the first magnetic tape” or another such similar clarifying amendment

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claims 1 and 2-6 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“An autonomous travel device that travels” in claim 1
“a detecting unit that detects” in claim 1
“a control unit that controls” in claims 1 and performs various other functions in claims 2-6
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“autonomous travel device”: the autonomous travel device is clearly disclosed to be an automated ground vehicle (AGV) well-known to those of ordinary skill in the art (See at least Fig. 2 and [0011] in applicant’s spec)
“detecting unit”: “the detecting unit may preferably include a line sensor” (See at least [0013] in applicant’s specification)
“control unit”: “As the control unit 23, a central processing unit (CPU), a microcomputer, or any other control processing device may be adopted” (See at least Fig. 4 and [0031] in applicant’s specification)
There is adequate structure in the specification for all these limitations so no rejection is given based off of this 112(f) interpretation. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites in its preamble, “An autonomous travel system”. This suggests that the claim is an independent claim directed to a system.
However, the claim also recites the limitation “comprising: the autonomous travel device according to Claim 1”. This suggests that the claim is a dependent claim dependent on claim 1, which recites “An autonomous travel device” (a device) rather than a system.
It is therefore indefinite whether applicant’s intention is to write claim 8 as an independent claim reciting a system or a dependent claim reciting a device. If the former is applicant’s intention, applicant can maintain the preamble “An autonomous travel system” and re-write claim 8 to include the relevant limitations of claim 1 written out rather than reciting “the autonomous travel device according to Claim 1”.
Alternatively, if the latter is applicant’s intention, applicant may wish to re-write claim 8 as a proper and clear dependent of claim 1 which would start with “The autonomous travel device according to Claim 1” or another similar such preamble rather than declaring “An autonomous travel system”.
Either amendment would overcome this rejection under 35 USC 112(b), though other amendments are certainly possible.

Regarding claim 9, this claim is rejected under 35 USC 112(b) by virtue of its dependence from claim 8, as it does not resolve the indefiniteness of that claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niihara et al. (JP 08044427 A), hereinafter referred to as Niihara.
Regarding claim 1, Niihara discloses An autonomous travel device that travels along a line placed on a travel route (See at least Figs. 1 and 2 in Niihara: Niihara disclose that the self-propelled automatic guided vehicle V is configured to travel along magnetic guide tape 13 [See at least Niihara, 0016]), comprising: 
a detecting unit that detects the line (See at least Fig. 3 in Niihara: Niihara disclose that the vehicle has a first sensor 11 which detects magnetic tape 13 using 16 Hall elements [See at least Niihara, 0018]); and 
a control unit that controls an operation of the autonomous travel device on the basis of a detection result from the detecting unit (Niihara discloses that the vehicle is controlled based on the detection of the magnetic guide tape and address plates on the ground [See at least Niihara, 0002-0003]), wherein 
the control unit 
determines a width of the line on the basis of the detection result from the detecting unit (Niihara discloses that sensor 11 may be used to determine a width of the magnetic tape at the current vehicle location [See at least Niihara, 0034-0038]), 
causes, if the determined width of the line is smaller than a predetermined reference width, the autonomous travel device to perform a travel operation of traveling along the line (Niihara discloses that detected widths of the tape that are less than or equal to a straight-ahead threshold width may be utilized in combination with an internally stored address table 26 to cause the vehicle to continue to navigate straight ahead [See at least Niihara, 0034]), and 
causes, if the determined width of the line is larger than or equal to the predetermined reference width, the autonomous travel device to perform a predetermined operation different from the travel operation (See at least Fig. 17 in Niihara: Niihara disclose that at an intersection, the control unit may determine whether or not the total number of ON Hall elements 11a indicate that the width is wide enough to indicate the presence of an intersection; in this case, the control unit uses data from address table 26 to instruct the vehicle to go straight, turn left, or turn right [See at least Niihara, 0034-0038]. Any width larger than the standard “straight-ahead threshold” width of tape 13 when the vehicle is traveling straight may be regarded as applicant’s “predetermined reference width”. Furthermore, a turn may be regarded as applicant’s predetermined operation, as it is different from going straight).  

Regarding claim 2, Niihara discloses The autonomous travel device according to Claim 1, wherein the detecting unit includes a line sensor provided on a bottom surface of the autonomous travel device (See at least Figs. 1 and 2 in Niihara: sensor 11 is located on a bottom surface of the vehicle), and the control unit determines the width of the line on the basis of a detection result from the line sensor (Niihara discloses that sensor 11 may be used to determine a width of the magnetic tape at the current vehicle location [See at least Niihara, 0034-0038]).

Regarding claim 3, Niihara discloses The autonomous travel device according to Claim 2, wherein
the control unit
is capable of further determining a detection position of the line in the line sensor in addition to determining the width of the line on the basis of the detection result from the line sensor (See at least Fig. 10 in Niihara: Niihara discloses that the sensor 11 may utilize its multiple Hall elements to determine a lateral position of the magnetic tape 13 in the sensor 11 [See at least Niihara, 0024]), and 
further determines the detection position if the determined width of the line is smaller than the predetermined reference width, and controls a travel position of the autonomous travel device in a width direction of the line on the basis of the determined detection position while causing the autonomous travel device to travel along the line (See at least Fig. 10 in Niihara: Niihara discloses that while traveling along a standard straight-ahead travel portion of the tape 13, wheel speeds of each wheel may be adjusted so that the center of the vehicle coincides with the center of the magnetic tape [See at least Niihara, 0024]).

Regarding claim 4, Niihara discloses The autonomous travel device according to Claim 1, wherein the predetermined reference width is an upper limit value of a line width detectable by the detecting unit (See at least Fig. 17 in Niihara: Niihara disclose that at an intersection, the control unit may determine whether or not the total number of ON Hall elements 11a indicate that the width is wide enough to indicate the presence of an intersection; in this case, the control unit uses data from address table 26 to instruct the vehicle to go straight, turn left, or turn right [See at least Niihara, 0034-0038]. Any width larger than the standard “straight-ahead threshold” width of tape 13 which triggers starts a turning procedure after the vehicle is traveling straight may be regarded as applicant’s “predetermined reference width”).

Regarding claim 5, Niihara discloses The autonomous travel device of Claim 1, further comprising: 
a detection sensor that detects a marker placed on the travel route (Niihara discloses that address plates 14 are located on the floor side at the stop point, the acceleration start point, the deceleration start point, the straight start point, the left turn start point, the right turn start point, etc. A series of address numbers are assigned to each of these points to indicate which of these operations should be performed at the point, and the address table 26 of the ROM 22 is provided with an address No. 1 for each address so that when the address is determined from the detection signal Bj (j = 1 to 10) of the second sensor 12, acceleration starts, which is necessary for driving wheel speed control, based on the data of the address table 26 corresponding to the address to cause deceleration, start, stop, straight start, left turn start, right turn start, turn radius, etc. are executed [See at least Niihara, 0021]), wherein 
the control unit 
enters a preparatory state in response to detection of the marker by the detection sensor (Niihara discloses that after detecting the address plate 14 using second sensor 12, the control unit may prepare to execute a turn or go straight [See at least Niihara, 0019-0021]. This state in which the vehicle is preparing to complete a current maneuver may be regarded as a preparatory state), 
causes the autonomous travel device to perform the predetermined operation if the width of the line determined when the control unit is in the preparatory state is larger than or equal to the predetermined reference width (Niihara discloses that the control unit may send a message to execute the turn when the vehicle is has entered the preparatory state [See at least Niihara, 0019-0021]. Also see at least Fig. 17 in Niihara: Niihara further discloses that turns may occur after detection of sections of the tape that are detected to be wider than normal, indicative of an intersection [See at least Niihara, 0034-0038]), and 
does not cause the autonomous travel device to perform the predetermined operation when the control unit is not in the preparatory state even if the determined width of the line is larger than or equal to the predetermined reference width (Niihara discloses that, when no address plate corresponding to address table 26 has been detected, the vehicle does not turn even if a width larger than the straight-ahead width is detected [See at least Niihara, 0034]).

Regarding claim 6, Niihara discloses The autonomous travel device according to Claim 1, further comprising: 
a detection sensor that detects a marker placed on the travel route (Niihara discloses that address plates 14 are located on the floor side at the stop point, the acceleration start point, the deceleration start point, the straight start point, the left turn start point, the right turn start point, etc. A series of address numbers are assigned to each of these points to indicate which of these operations should be performed at the point, and the address table 26 of the ROM 22 is provided with an address No. 1 for each address so that when the address is determined from the detection signal Bj (j = 1 to 10) of the second sensor 12, acceleration starts, which is necessary for driving wheel speed control, based on the data of the address table 26 corresponding to the address to cause deceleration, start, stop, straight start, left turn start, right turn start, turn radius, etc. are executed [See at least Niihara, 0021]), wherein
the control unit 
enters a preparatory state in response to detection of the marker by the detection sensor (Niihara discloses that after detecting the address plate 14 using second sensor 12, the control unit may prepare to execute a turn or go straight [See at least Niihara, 0019-0021]. For this claim, unlike claim 5, the state prior to detection of an address plate may be regarded as a preparatory state, and a vehicle may be regarded as entering this state after performing a maneuver resulting from detecting a marker. In the scope of this claim, a preparatory state therefore refers to a state in which the vehicle is preparing to detect a marker, rather than a state in which the vehicle is preparing to complete an ongoing maneuver (unlike the rejection of claim 5)), 
causes the autonomous travel device to perform the predetermined operation if the width of the line determined when the control unit is not in the preparatory state is larger than or equal to the predetermined reference width (See at least Fig. 17 in Niihara: Niihara discloses that turns may occur after detection of sections of the tape that are detected to be wider than normal, indicative of an intersection [See at least Niihara, 0034-0038]. Niihara further discloses that these turns occur after the detection of address plates 14 by sensor 12 [See at least Niihara, 0019-0021]), and 
does not cause the autonomous travel device to perform the predetermined operation when the control unit is in the preparatory state even if the determined width of the line is larger than or equal to the predetermined reference width (Niihara discloses that, when no address plate corresponding to address table 26 has been detected yet, the vehicle does not turn even if a width larger than the straight-ahead width is detected [See at least Niihara, 0034]).

Regarding claim 7, Niihara discloses The autonomous travel device according to Claim 5, wherein the detection sensor detects a communication tag placed on the travel route as the marker (See at least Fig. 1 in Niihara: Niihara discloses that address plate 14 may be a magnetic tag which is detected by sensor 12 of Fig. 5 [See at least Niihara, 0019]. Address plate 14 may be regarded as magnetically communicating with sensor 12).

Regarding claim 8, Niihara discloses An autonomous travel system comprising: 
the autonomous travel device according to Claim 1 (See at least the rejection of claim 1 under 35 USC 103 above); and 
a line serving as a guide for traveling and placed on a travel route along which the autonomous travel device travels, the line partially having a widened portion with an increased width (See at least Fig. 17 in Niihara: Niihara discloses that magnetic tape 13 may be along the route of the vehicle and may have widened portions at intersections [See at least Niihara, 0035]).

Regarding claim 9, Niihara discloses The autonomous travel system according to Claim 8, wherein the line is formed of a magnetic tape attached on the travel route, and the widened portion is another magnetic tape Page 3 of 6Attorney Docket No.: US76220attached so as to cross the magnetic tape (See at least Fig. 17 in Niihara: Niihara discloses that magnetic tape 13 may be along the route of the vehicle and may have widened portions at intersections, which are created by crossing a second piece of magnetic tape with a first piece of magnetic tape [See at least Niihara, 0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668